Citation Nr: 1512788	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to June 1967 and June 1996 to March 1997.  He had additional service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues currently on appeal were previously before the Board in March 2010, at which point they were remanded for further development; they have now been returned for additional appellate review.

Once an issue has been remanded, the Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While some of the requested development has been completed, after a review of the record the Board finds that another remand is required.

The Board apologizes for the delay in the full adjudication of this case.

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's right leg disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are met.  38 U.S.C.A.  §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As discussed in the March 2010 remand, the Veteran's service treatment records show that while performing Annual Training in February 2002 the Veteran felt pain in his right leg.  The Veteran received emergent care and reported that he had the right leg pain for two or three days and that it was similar to pain he experienced in Bosnia due to cold weather.  The examiner diagnosed mechanical low back pain, nerve root pressure and sciatic pain radiating into the right lower extremity.

The injury and diagnosis were found to be in the line of duty.  See Line of Duty Determination (June 2003). 

The Veteran filed a claim for a right leg disability in September 2003.

A review of post-service VA treatment records shows current treatment for a right leg disability.

The Board notes that in the March 2010 remand the RO/AMC was directed to schedule the Veteran for a VA examination.  The RO/AMC noted that the Veteran did not appear for the scheduled examination.  

However, there is nothing of record showing that the Veteran received notice of a scheduled appointment.

Further, the October 2014 supplemental statement of the case discusses a June 2013 VA examination for the right leg.  The Board has searched the record, including the electronic Virtual VA and VBMS record, and has been unable to locate such a VA examination.

The Board has considered a remand for an additional VA examination.  However, given that the Veteran had a line of duty determination regarding a right leg injury, that he filed a claim for service connection within 4 months of the line of duty determination, and his current diagnosis of a right leg disability, the Board grants the Veteran the benefit of the doubt and finds that service connection for a right leg disability is warranted.  Further delays in the adjudication of this case would be unjustifiable given the time the Veteran has waited in this case. 

The nature and extent of the disability are not before the Board at this time.


ORDER

Entitlement to service connection for a right leg disability is granted.


REMAND

In the March 2010 Board remand, the Board directed the RO/AMC to provide a VA opinion regarding whether it was at least as likely as not that any currently diagnosed acquired psychiatric disorder "is the result of a disease or injury in active duty service, ACDUTRA or INACDUTRA."  The VA examiner was to specifically address the Veteran's 1979 admission and diagnosis of schizophrenia.

The Veteran was afforded a VA examination and opinion on December 16, 2010.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a mental status examination the examiner diagnosed depressive disorder NOS.  

The examiner noted that he did not "believe the Veteran as likely as not (at least 50/50 probability) suffers from schizophrenia that is caused by or a result of military service" and that he "cannot assert the Veteran as likely as not (at least 50/50 probability) suffers from depression, PTSD (DSM-IV), or other psychiatric disorders that are as likely as not (at least 50/50 probability) caused by or a result of military service."

The examiner did not provide clear rationale for his opinions.

It appears that the VA RO recognized that the VA opinion lacked sufficient rationale and asked for another VA examination and opinion.  A second opinion is of record dated December 30, 2010.  It is not clear from the record if the Veteran was examined again on December 30, or if the examiner simply referred to the previous examination. 

Regardless, it is clear from a review of both opinions that the examiner simply pasted the first opinion into the second examination.  Without any additional rationale, the Board finds that a remand is necessary for an additional VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA examiner who provided the December 2010 opinions (if possible, but not required).  If the December 2010 examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

(a)  Whether there is any DSM-IV diagnosis of an acquired psychiatric disorder.

(b)  If there is a diagnosis of an acquired psychiatric disorder, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had its onset in or is otherwise etiologically related to his active duty service.

(c)  If the diagnosis of an acquired psychiatric disorder is not etiologically related to a period of active duty service, the examiner should determine whether it was based on a showing of a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

(d)  If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressors, to include whether PTSD is related to fear of hostile military or terrorist activity.  

(e)  As the Veteran's claim is largely based on personal testimony regarding symptoms and his psychological history, the examiner should address the Veteran's credibility in his reports of symptomatology and alleged.  stressors.

Rationale for all opinions should be clearly stated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


